            Case 2:19-cv-01831-JLR Document 24 Filed 09/14/20 Page 1 of 4



 1

 2

 3                                                  THE HONORABLE JAMES L. ROBART
 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   JO-ANN STORES, LLC, an Ohio limited
     liability company,                              No. 2:19-CV-01831-JLR
10

11                                 Plaintiff,        ORDER GRANTING
                                                     STIPULATION RESETTING
12   v.                                              TRIAL DATE & RELATED
                                                     DATES
13   SOUND PROPERTIES, LLC, a
14   Washington limited liability company
                                                     NOTE ON MOTION CALENDAR:
15                                 Defendant.        Friday, September 11, 2020

16

17          THIS MATTER having come before the Court on the parties’ Stipulation for Order
18   Resetting Trial Date and Related Dates (the “Stipulation”), and the Court’s September 8,
19   2020, Order [ECF # 22] pertaining to the parties’ Joint Motion to Reset the Trial Date and
20   Related Case Schedule Dates, and the Court having considered the pleadings and papers filed
21   by the parties, the arguments of counsel, and all other matters properly before the Court,
22          IT IS ORDERED that the parties’ Stipulation is GRANTED. The trial date in this
23   case shall be moved to the end of the Court’s trial calendar, and all related case schedule
24   dates shall be adjusted in conformance with the new trial date, starting with a revised cutoff
25   date for amending pleadings and disclosure of expert testimony under FRCP 26(a)(2).
26          The Court shall issue a new case schedule, with a new trial date and related dates,
27
     ORDER GRANTING STIPULATION                                        PAINE HAMBLEN LLP
     FOR AN ORDER RESETTING TRIAL DATE &                       717 WEST SPRAGUE AVENUE, SUITE 1200
     RELATED DATES - PAGE 1                                             SPOKANE, WA 99201
                                                                PHONE (509) 455-6000  FAX (509) 838-0007
            Case 2:19-cv-01831-JLR Document 24 Filed 09/14/20 Page 2 of 4



 1   consistent with this Order.

 2

 3   DATED this 14th day of September, 2021.



                                               A
 4

 5

 6                                             JAMES L. ROBART
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATION                             PAINE HAMBLEN LLP
     FOR AN ORDER RESETTING TRIAL DATE &            717 WEST SPRAGUE AVENUE, SUITE 1200
     RELATED DATES - PAGE 2                                  SPOKANE, WA 99201
                                                     PHONE (509) 455-6000  FAX (509) 838-0007
            Case 2:19-cv-01831-JLR Document 24 Filed 09/14/20 Page 3 of 4



 1   Presented by:

 2
     Goldfarb & Huck Roth Riojas, PLLC        Pain Hamblen LLP
 3   /s/ Christopher M. Huck_____________     /s/ Brant M. Olson_____________
     Christopher M. Huck, WSBA No. 34104      Brant M. Olson, WSBA No. 46656
 4   /s/ R. Omar Riojas     _____________
     R. Omar Riojas, WSBA No. 35400
 5
     925 Fourth Avenue, Suite 3950            717 W. Sprague Ave., Suite 1200
 6   Seattle, Washington 98104                Spokane, Washington 99201
     Telephone: (206) 452-0260                Telephone: (509) 455-6000
 7   Facsimile: (206) 397-3062                Facsimile: (509) 838-0007
     E-mail: huck@goldfarb-huck.com           Email: brant.olson@painehamblen.com
 8            riojas@goldfarb-huck.com
     Attorneys for Plaintiff                  Attorneys for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATION                            PAINE HAMBLEN LLP
     FOR AN ORDER RESETTING TRIAL DATE &           717 WEST SPRAGUE AVENUE, SUITE 1200
     RELATED DATES - PAGE 3                                 SPOKANE, WA 99201
                                                    PHONE (509) 455-6000  FAX (509) 838-0007
            Case 2:19-cv-01831-JLR Document 24 Filed 09/14/20 Page 4 of 4



 1                               CERTIFICATE OF SERVICE
 2
            The undersigned certifies that the foregoing document was filed electronically with
 3
     the Clerk of the Court using the CM/ECF system on September 11, 2020 and was served via
 4
     the Court’s CM/ECF system on all counsel of record.
 5

 6          DATED this September 11, 2020 at Seattle, Washington

 7
                                               /s/ Brant M. Olson__________________
 8                                             Brant M. Olson, WSBA #46656

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATION                                     PAINE HAMBLEN LLP
     FOR AN ORDER RESETTING TRIAL DATE &                    717 WEST SPRAGUE AVENUE, SUITE 1200
     RELATED DATES - PAGE 4                                          SPOKANE, WA 99201
                                                             PHONE (509) 455-6000  FAX (509) 838-0007
